Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT PURSUANT TO

CONDUENT INCORPORATED PERFORMANCE INCENTIVE PLAN

AGREEMENT, by Conduent Incorporated, a New York corporation (the “Company”),
dated as of the date that appears in the award summary that provides the value
(or number of shares of Restricted Stock) and vesting provisions of the award
(the “Award Summary”), in favor of the individual whose name appears on the
Award Summary (the “Employee”), who is an employee of the Company, one of the
Company’s subsidiaries or one of its affiliates (the Company, or such subsidiary
or affiliate, the “Employer”).

In accordance with the provisions of the Conduent Performance Incentive Plan
(the “Plan”), the Compensation Committee of the Board of Directors of the
Company (the “Committee”) or the Chief Executive Officer of the Company (the
“CEO”) has authorized the execution and delivery of this Agreement.

Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.

The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:

AWARDS

1. Award of Restricted Stock. Subject to all terms and conditions of the Plan
and this Agreement, the Company has awarded to the Employee on the date
indicated on the Award Summary the number of shares of Restricted Stock
(individually, the “RS”) as shown on the Award Summary. Notwithstanding anything
herein to the contrary, only active employees and those employees on Short Term
Disability Leave, Social Service Leave, Family Medical Leave or Paid Uniform
Services Leave (pursuant to the Company’s Human Resources Policies or similar
policies of the Company’s subsidiaries or affiliates) on the effective date of
the award as shown on the Award Summary shall be eligible to receive the award.

TERMS OF THE SHARES OF RESTRICTED STOCK

2. Delivery of Shares. As soon as practicable on or after the date of this
Agreement, in connection with the RSs, the Company shall deliver to the Employee
a number of shares of Common Stock equal to the number of RSs subject to this
Agreement in such manner as the Company shall determine. Any certificate or book
entry credit issued or entered in respect of such RSs shall be registered in the
Employee’s name and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to the RSs, substantially in the
following form:

“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including forfeiture) of the Conduent Incorporated
Performance Incentive Plan and an Agreement, as well as the terms and conditions
of applicable law. Copies of such Plan and Agreement are on file (including by
electronic means) at the offices of Conduent Incorporated.”

In addition, the Company may affix to certificates for RSs issued pursuant to
this Agreement any other legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which the Employee may be
subject under any applicable securities laws). The Company shall require that
the certificates or book entry credits evidencing title of the RSs be held in
custody by the Company or such other custodian as may be designated by the
Committee or the Company, until such time, if any, as the RSs have vested, and
the Company may require that, as a condition to the Employee receiving the RSs,
the Employee shall have delivered to the Company or such other custodian as may
be designated by the Committee or the Company a stock power, endorsed in blank,
relating to such RSs. If and when the RSs become vested in accordance with
Section 3 (provided the RSs have not been forfeited pursuant to Section 3 or
Section 9), the legend set forth above shall be removed from the certificates or
book entry credits evidencing such RSs within 30 days following such date.
Notwithstanding the foregoing, the Company shall be entitled to hold the RSs
until it shall have received from the Employee a duly executed Form W-8 or W-9,
as applicable, and any other information or completed forms the Company may
reasonably require.

3. Vesting. Except as otherwise determined by the Committee in its sole
discretion (subject to Section 23 of the Plan) or as otherwise provided in this
Section 3 or Section 9, the vesting of RSs covered hereby shall be subject to
the Employee’s continued employment with the Company or a subsidiary or
affiliate through the applicable vesting date indicated on the Award Summary
(each, a “Vesting Date”). The Employee shall be eligible to vest on each Vesting
Date in the applicable percentage of the shares of Common Stock covered by this
Agreement set forth in the Award Summary.

 

1



--------------------------------------------------------------------------------

Upon the occurrence of an event constituting a Change in Control,
notwithstanding anything to the contrary in Section 22(b) of the Plan, the RSs
outstanding on the date of such Change in Control, and any dividend equivalents
with respect thereto, shall remain outstanding and thereafter the vesting of
such RSs, and any dividend equivalents with respect thereto, shall be subject to
Employee’s continued employment with the Company or a subsidiary or an affiliate
through the applicable Vesting Date as provided in this Section 3; provided
that, in the event of the Employee’s termination of employment following such
Change in Control and prior to the applicable Vesting Date, the RSs, and any
dividend equivalents with respect thereto, shall vest and be paid to the extent
provided in Section 9. Upon payment pursuant to the terms of the Plan, such
awards shall be cancelled.

4. Dividend Equivalents. The Employee shall become entitled to receive from the
Company on the applicable Vesting Date (or such earlier date provided in
Section 9) a cash payment equaling the same amount(s) that the holder of record
of a number of shares of Common Stock equal to the number of vested RSs (if any)
would have been entitled to receive as dividends on such Common Stock during the
period commencing on the effective date hereof and ending on the applicable
Vesting Date (or such earlier date provided in Section 9) as provided under
Section 3. Payments under this Section shall be net of any required withholding
taxes.

OTHER TERMS

5. Ownership Guidelines. Guidelines pertaining to the Employee’s required
ownership of Common Stock (the “Stock Ownership Guidelines”) shall be determined
by the Committee or its authorized delegate, as applicable, in its sole
discretion from time to time as communicated to the Employee in writing.

6. Holding Requirements. In the event of non-compliance with the Stock Ownership
Guidelines under Section 5 hereof, following a five-year noncompliance period as
described in the Stock Ownership Guidelines, the Employee must retain fifty
percent (50%) of the net shares of Common Stock acquired in connection with the
vesting of RSs (net of withholding tax and any applicable fees) until the
threshold set forth in the Stock Ownership Guidelines is satisfied. Such shares
shall be held in the Employee’s Morgan Stanley account or in another account
acceptable to the Company. In addition, shares used to maintain the Employee’s
ownership level pursuant to this award should be held with Morgan Stanley or in
another account acceptable to the Company.

7. Voting Rights/Dividends. The Employee shall have, with respect to the RSs
outstanding as of an applicable date, the same right to vote the RSs as a
shareholder of Common Stock. Except as otherwise provided herein, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the date the RSs become vested.

8. Non-Assignability. Unless otherwise provided by the Committee in its
discretion, RSs may not be sold, assigned, alienated, transferred, pledged,
attached or otherwise encumbered except as provided in Section 11 of the Plan.
Any purported sale, assignment, alienation, transfer, pledge, attachment or
other encumbrance of a RS in violation of the provisions of this Section 8 and
Section 11 of the Plan shall be void.

9. Effect of Termination of Employment or Death.

(a) Effect on RSs. In the event the Employee

(i) voluntarily ceases to be an employee of the Employer for any reason other
than retirement or Termination For Good Reason following a Change in Control,
the RSs that have not vested in accordance with Section 3 shall be canceled and
forfeited on the date of such voluntary termination of employment;

(ii) involuntarily ceases to be an employee of the Employer prior to a Change in
Control for any reason other than due to death, Disability or termination for
Cause, the number of RSs scheduled to vest on the Vesting Date immediately
following such termination, and any dividend equivalents with respect thereto,
shall be prorated based on a fraction, the numerator of which is the number of
full months elapsed since the most recent Vesting Date immediately preceding
such date of termination (or since January 1, 2017, in the case of a termination
of employment prior to a Vesting Date) and the denominator of which is 12, and
any remaining RSs shall be forfeited. Such prorated number of RSs, and any
dividend equivalents with respect thereto, shall immediately vest; provided that
such vesting shall be contingent, at the discretion of the Company, upon the
Employee executing a general release and which may include an agreement with
respect to engagement in detrimental activity, in a form acceptable to the
Company;

(iii) involuntarily ceases to be an employee of the Employer following a Change
in Control for any reason other than due to death, Disability or termination for
Cause, then the RSs covered by this Agreement, and any dividend equivalents with
respect thereto, shall immediately vest (without proration based on the portion
of the vesting period elapsed prior to such termination) and shall be paid in
cash in accordance with Section 22(f) of the Plan at the earliest time set forth
in Section 22(c) of the Plan that will not trigger a tax or penalty under
Section 409A of the Code, as determined by the Committee. Such vesting shall be
contingent, at the discretion of the Company, upon the Employee executing a
general release and which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company;

(iv) involuntarily ceases to be an employee of the Employer by reason of death
or Disability (including cessation of active employment due to commencement of
long-term disability under the Employer’s long-term disability plan or under a
disability policy of any subsidiary or Affiliate, as applicable), (1) the RSs
covered by this Agreement, and any dividend

 

2



--------------------------------------------------------------------------------

equivalents with respect thereto, shall immediately vest if such termination of
employment occurs prior to a Change in Control, and (2) if such termination of
employment occurs following a Change in Control, then the number of RSs covered
by this Agreement, and any dividend equivalents with respect thereto, shall
immediately vest and shall be paid in cash in accordance with Section 22(f) of
the Plan at the earliest time set forth in Section 22(c) of the Plan that will
not trigger a tax or penalty under Section 409A of the Code, as determined by
the Committee, in either case without proration based on the portion of the
vesting period elapsed prior to such termination;

(v) voluntarily ceases to be an employee of the Employer by reason of retirement
(for purposes of this Agreement only, “retirement” for U.S. employees shall mean
termination of employment at or above age 55 with 10 years of service or age 60
with 5 years of service with the Employer), the number of RSs scheduled to vest
on the Vesting Date immediately following such termination, and any dividend
equivalents with respect thereto, shall be prorated based on a fraction, the
numerator of which is the number of full months elapsed since the most recent
Vesting Date immediately preceding such date of termination (or since January 1,
2017, in the case of a termination of employment prior to a Vesting Date) and
the denominator of which is 12, and any remaining RSs shall be forfeited. If
such termination of employment occurs prior to a Change in Control, then such
prorated number of RSs, and any dividend equivalents with respect thereto, shall
immediately vest. If such termination of employment occurs following a Change in
Control, such prorated number of RSs, and any dividend equivalents with respect
thereto, shall immediately vest and shall be paid in cash in accordance with
Section 22(f) of the Plan at the earliest time set forth in Section 22(c) of the
Plan that will not trigger a tax or penalty under Section 409A of the Code, as
determined by the Committee. In each case, whether such termination of
employment occurs prior to or following a Change of Control, such vesting shall
be contingent, at the discretion of the Company, upon the Employee executing a
general release and which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company;

(vi) involuntarily ceases to be an employee of the Employer due to termination
for Cause, the RSs shall, subject to any Plan provisions to the contrary, be
cancelled and forfeited on the date of such termination of employment; and

(vii) voluntarily ceases to be an employee due to a Termination for Good Reason
following a Change in Control, the number of RSs covered by this Agreement, and
any dividend equivalents with respect thereto, shall immediately vest (without
proration based on the portion of the vesting period elapsed since the most
recent Vesting Date (or since the date of grant, in the case of a termination of
employment prior to a Vesting Date) prior to such termination) and shall be paid
in cash in accordance with Section 22(f) of the Plan at the earliest time set
forth in Section 22(c) of the Plan that will not trigger a tax or penalty under
Section 409A of the Code, as determined by the Committee. Such vesting shall be
contingent, at the discretion of the Company, upon the Employee executing a
general release and which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company;

(b) Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Employer, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement (ii) any conduct which qualifies for “immediate discharge”
under the Employer’s Human Resource Policies as in effect from time to time
(iii) rendering services to a firm which engages, or engaging directly or
indirectly, in any business that is competitive with the Employer, or represents
a conflict of interest with the interests of the Employer; (iv) conviction of,
or entering a guilty plea with respect to, a crime whether or not connected with
the Employer; or (v) any other conduct determined to be injurious, detrimental
or prejudicial to any interest of the Employer.

(c) “Termination For Good Reason” has the meaning set forth in Section 22(a)(vi)
of the Plan.

10. General Restrictions. If at any time the Committee or its authorized
delegate, as applicable, shall determine, in its discretion, that the listing,
registration or qualification of any shares of Common Stock subject to this
Agreement upon any securities exchange or under any state or Federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the awarding of the RSs or the issue
or purchase of shares of Common Stock hereunder, the certificates for shares of
Common Stock may not be issued in respect of RSs in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee or
its authorized delegate, as applicable, and any delay caused thereby shall in no
way affect the date of termination of the RSs.

11. Responsibility for Taxes. The Employee acknowledges that the ultimate
responsibility for the Employee’s Federal, state and municipal individual income
taxes, the Employee’s portion of social security and other payroll taxes, and
any other taxes related to the Employee’s participation in the Plan and legally
applicable to the Employee, is and remains his or her responsibility and may
exceed the amount actually withheld by the Company or the Employer. In the event
that there is withholding tax liability in connection with the vesting of, or
lapse of restrictions associated with, RSs, the Employee may satisfy, in whole
or in part, any withholding tax liability: (a) by cash payment of an amount
equal to such withholding liability; or (b) by having the Company withhold from
the number of RSs in which the Employee would be entitled to vest a number of
shares of Common Stock having a fair value equal to such withholding tax
liability in accordance with the Company’s share withholding procedures.

 

3



--------------------------------------------------------------------------------

12. Nature of Award. In accepting the award, the Employee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time in a manner consistent with Section 13 of the Plan regarding Plan
amendment and termination and, in addition, the RSs are subject to modification
and adjustment under Section 6 of the Plan.

(b) the award of the RSs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSs, or benefits in lieu
of RSs, even if RSs have been granted repeatedly in the past;

(c) all decisions with respect to future RS awards, if any, will be at the sole
discretion of the Committee or its authorized delegate, as applicable;

(d) The Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Employee’s employment relationship at any time; further,
the RS award and Employee’s participation in the Plan will not be interpreted to
form an employment contract or relationship with the Employer;

(e) The Employee is voluntarily participating in the Plan;

(f) the RSs and the shares of Common Stock subject to the RSs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Employer, and which is outside the scope of
the Employee’s employment contract, if any;

(g) the RSs and the shares of Common Stock subject to the RSs are not intended
to replace any pension rights or compensation;

(h) the RSs and the shares of Common Stock subject to the RSs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Employer;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) in consideration of the award of the RSs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSs, including, but
not limited to, forfeiture resulting from termination of the Employee’s
employment with the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and the Employee irrevocably releases the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, the Employee shall be deemed irrevocably to have waived the Employee’s
entitlement to pursue such claim; and

(k) subject to the provisions in the Plan regarding Change in Control, RSs and
the benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability.

13. No Advice Regarding Award. Neither the Company nor the Employer is providing
any tax, legal or financial advice, nor is the Company or Employer making any
recommendations regarding the Employee’s participation in the Plan, or his or
her acquisition or sale of the underlying shares of Common Stock. The Employee
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.

14. Amendment of This Agreement. With the consent of the Employee, the Committee
or its authorized delegate, as applicable, may amend this Agreement in a manner
not inconsistent with the Plan.

15. Subsidiary. As used herein the term “subsidiary” shall mean any present or
future corporation which would be a “subsidiary corporation” of the Company as
the term is defined in Section 425 of the Internal Revenue Code (the “Code”) of
1986 on the date of award.

16. Affiliate. As used herein the term “affiliate” shall mean any entity in
which the Company has a significant equity interest, as determined by the
Committee.

17. Recoupments.

(a) If an employee or former employee of the Employer is reasonably deemed by
the Committee or its authorized delegate, as applicable, to have engaged in
detrimental activity against the Employer, any awards granted to such employee
or former employee shall be cancelled and be of no further force or effect and
any payment or delivery of an award from six months prior to such detrimental
activity may be rescinded. In the event of any such rescission, the Employee
shall pay to the Company the amount of any gain realized or payment received as
a result of the rescinded exercise, payment or delivery, in such manner and on
such terms and conditions as may be required by the Committee or its authorized
delegate, as applicable. Detrimental activity may include:

 

4



--------------------------------------------------------------------------------

(i) violating terms of a non-compete agreement with the Employer, if any;

(ii) disclosing confidential or proprietary business information of the Employer
to any person or entity including but not limited to a competitor, vendor or
customer without appropriate authorization from the Employer;

(iii) violating any rules, policies, procedures or guidelines of the Employer;

(iv) directly or indirectly soliciting any employee of the Employer to terminate
employment with the Employer;

(v) directly or indirectly soliciting or accepting business from any customer or
potential customer or encouraging any customer, potential customer or supplier
of the Employer, to reduce the level of business it does with the Employer; or

(vi) engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Employer.

(b) If an accounting restatement by the Company is required in order to correct
any material noncompliance with financial reporting requirements
under relevant securities laws, the Company will have the authority to
recover from executive officers or former executive officers, whether or not
still employed by the Employer, any excess incentive-based compensation (in
excess of what would have been paid under the accounting restatement), including
entitlement to shares, provided under this Agreement to executive officers of
the Employer, that was based on such erroneous data and paid during the
three-year period preceding the date on which the Company is required to
prepare the accounting restatement. Notwithstanding anything herein to the
contrary, the Company may implement any policy or take any action with respect
to the recovery of excess incentive-based compensation, including entitlement to
shares of Common Stock that the Company determines to be necessary or
advisable in order to comply with the requirements of the Dodd-Frank Wall Street
Financial Reform and Consumer Protection Act.

18. Cancellation and Rescission of Award. Without limiting the foregoing Section
regarding non-engagement in detrimental activity against the Employer, the
Company may cancel any award provided hereunder if the Employee is not in
compliance with all of the following conditions:

(a) The Employee shall not render services for any organization or engage
directly or indirectly in any business which would cause the Employee to breach
any of the post-employment prohibitions contained in any agreement between the
Employer and the Employee.

(b) The Employee shall not, without prior written authorization from the
Employer, disclose to anyone outside the Employer, or use in other than the
Employer’s business, any confidential information or material, as specified in
any agreement between the Employer and the Employee which contains
post-employment prohibitions, relating to the business of the Employer acquired
by the Employee either during or after employment with the Employer.

Notwithstanding the above, this Agreement does not in any manner restrict the
Employee from reporting possible violations of federal, state or local laws or
regulations to any governmental agency or entity, and shall not, and not be
interpreted to, impair the participant from exercising any legally protected
whistleblower rights (including under Rule 21F under the Exchange Act).
Similarly, the Employer does not in any manner restrict the Employee from
participating in any proceeding or investigation by a federal, state or local
government agency or entity responsible for enforcing such laws. The Employee is
not required to notify the Employer that he or she has made such report or
disclosure, or of his or her participation in an agency investigation or
proceeding.

(c) The Employee, pursuant to any agreement between the Employer and the
Employee which contains post-employment prohibitions, shall disclose promptly
and assign to the Employer all right, title and interest in any invention or
idea, patentable or not, made or conceived by the Employee during employment
with the Employer, relating in any manner to the actual or anticipated business,
research or development work of the Employer, and shall do anything reasonably
necessary to enable the Employer to secure a patent where appropriate in the
United States and in foreign countries.

(d) Failure to comply with the provision of subparagraphs (a), (b) or (c) of
this Section 18 prior to, or during the six months after, any payment or
delivery shall cause such payment or delivery to be rescinded. The Company shall
notify the Employee in writing of any such rescission within two years after
such payment or delivery. Within ten days after receiving such a notice from the
Company, the Employee shall pay to the Company the amount of any payment
received as a result of the rescinded payment or delivery pursuant to an award.
Such payment to the Company by the Employee shall be made either in cash or by
returning to the Company the number of shares of Common Stock that the Employee
received in connection with the rescinded payment or delivery.

19. Notices. Notices hereunder shall be in writing and if to the Company shall
be mailed to the Company at 100 Campus Dr. Suite 200 Florham Park, NJ 07932 USA,
addressed to the attention of Stock Plan Administrator, and if to the Employee
shall be delivered personally or mailed to the Employee at his address as the
same appears on the records of the Company.

 

5



--------------------------------------------------------------------------------

20. Language. If the Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

21. Electronic Delivery and Acceptance. The Company will deliver any documents
related to current or future participation in the Plan by electronic means. The
Employee hereby consents to receive such documents by electronic delivery, and
agrees to participate in the Plan and be bound by the terms and conditions of
this Agreement, through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. Electronic
acceptance by the Employee is required and the award will be cancelled for any
employee who fails to comply with the Company’s acceptance requirement within
six months of the effective date of the award.

22. Interpretation of This Agreement. The Committee or its authorized delegate,
as applicable, shall have the authority to interpret the Plan and this Agreement
and to take whatever administrative actions, including correction of
administrative errors in the awards subject to this Agreement and in this
Agreement, as the Committee or its authorized delegate, as applicable, in its
sole good faith judgment shall determine to be advisable. All decisions,
interpretations and administrative actions made by the Committee or its
authorized delegate, as applicable, hereunder or under the Plan shall be binding
and conclusive on the Company and the Employee. In the event there is
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.

23. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the successors and assigns of the Company
and to the extent provided in Section 11 of the Plan to the personal
representatives, legatees and heirs of the Employee.

24. Governing Law and Venue. The validity, construction and effect of the
Agreement and any actions taken under or relating to this Agreement shall be
determined in accordance with the laws of the state of New York and applicable
Federal law.

This grant is made and/or administered in the United States. For purposes of
litigating any dispute that arises under this grant or the Agreement the parties
hereby submit to and consent to the jurisdiction of the state of New York, agree
that such litigation shall be conducted in the state or federal courts located
in New York.

25. Section 409A. It is intended that the provisions of this Agreement comply
with, or are exempt from, Section 409A, and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

Neither the Employee nor any of the Employee’s creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment.
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to the Employee or for the Employee’s benefit
under this Agreement may not be reduced by, or offset against, any amount owing
by the Employee to the Company or any of its Affiliates.

If, at the time of the Employee’s separation from service (within the meaning of
Section 409A), (a) the Employee shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date but shall instead pay it,
without interest, on the first business day after such six-month period.

Notwithstanding any provision of this Agreement to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A, the Company
reserves the right to make amendments to this Agreement as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, the Employee shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on the
Employee or for the Employee’s account in connection with this Agreement
(including any taxes and penalties under Section 409A), and neither the Company
nor any of its Affiliates shall have any obligation to indemnify or otherwise
hold the Employee harmless from any or all of such taxes or penalties.

26. Election Under Section 83(b) of the Code. The Employee may make and file
with the Internal Revenue Service an election under Section 83(b) of the Code
within 30 days following the date of this Agreement, electing to include in the
Employee’s gross income as of the date of this Agreement the Fair Market Value
of the RSs as of such date. The Employee shall promptly provide a copy of such
election to the Company.

27. Separability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.

 

6



--------------------------------------------------------------------------------

28. Integration of Terms. Except as otherwise provided in this Agreement, this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.

29. Appendix for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the RS award shall be subject to any special terms and conditions set
forth in any appendix to this Agreement for the Employee’s country (the
“Appendix”). Moreover, if the Employee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Employee, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.

30. Imposition of Other Requirements. The Committee or its authorized delegate,
as applicable, reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSs and on any shares of Common Stock acquired
under the Plan, to the extent the Committee or its authorized delegate, as
applicable, determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.

 

CONDUENT INCORPORATED By:  

 

  Signature

 

7